12 U.S. 335 (1814)
8 Cranch 335
THE FRANCES, BOYER, MASTER. (Thompson and al. Claimants.)
Supreme Court of United States.
March 12, 1814.
*338 IRVING, for Appellants.
DEXTER, contra.
HARPER, for Appellants.
Absent... . LIVINGSTON, J.
Absent... . MARSHALL, Ch. J.
WASHINGTON, J. as to the opinion of the Court on the question of lien, referred to the opinion delivered in the case of the Frances, (Irvin's claim, post. p. ) which he said was precisely within the principle of the present case.
*347 MARSHALL, Ch. J. after stating the facts of the case, delivered the opinion of the Court as follows:
The rights of James Thompson depend entirely on his national commercial character; which is decided by the opinion given in the case of the Venus, (ante p. 253.)
The sentence of condemnation pronounced in the Circuit Court, as to James Thompson's claim, is affirmed.
The original evidence is very strong to prove that the shipment made by Dalgleish and Frame was entirely a consignment. The whole letter of the 13th of July confirms this idea. It is scarcely credible that the property of Dalgleish and Frame would have been placed on the list of consignments without a note upon it, had it been shipped on joint account. The hurry of business will not excuse or account for this omission. The proposition of Dalgleish and Frame is stated to have been made on the 27th of June, and to have been accepted on the 1st of July. The letters of Thompson to Steele are written on the 13th and 17th of July, when this shipment is treated as being altogether a consignment. The hurry could not have been such as to account for a mis-statement of the fact. There is, too, something mysterious in the manner in which the papers, offered as additional proof, reached Mr. Steele. That they should not have been accompanied by a letter, nor bear any marks of coming from abroad, is singular.
*348 Further proof is not admitted, and the sentence is affirmed.